o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 number info release date conex-138079-09 uil the honorable ginny brown-waite member u s house of representatives spring hill drive brooksville fl attn -------------- dear congresswoman brown-waite this letter responds to your enquiry dated date submitted on behalf of your constituent ---------------------------- he purchased a home in date and claimed the first-time_homebuyer credit available in on his tax_return ------------- asks whether he can file an amended tax_return to claim the more generous credit allowed for purchases in and avoid the repayment requirement for purchases in sec_36 of the internal_revenue_code allows qualifying taxpayers to take credits for purchasing certain homes the section allows different credits for first-time home purchases occurring in different years purchases a first-time_homebuyer who purchased a home on or after date and before date can take a sec_36 credit equal to percent of the purchase_price of the residence up to a maximum of dollar_figure taxpayers who take the credit for purchases made in generally must repay the credit in equal installments over years purchases section of the american recovery and reinvestment tax act of amended sec_36 to provide a different credit for purchases made on or after date and before date the maximum credit increased from dollar_figure to dollar_figure the statute also eliminated the repayment requirement for the credit conex-138079-09 because ------------- bought his residence in date the rules for purchases apply those rules limit ------------- to the dollar_figure repayable credit the statute explicitly limits the type of credit available for purchases in the law does not give the internal_revenue_service administrative authority to relax the statutory requirements i hope this information is helpful if you have any questions please contact -------- ------- ----------- at --------------------- sincerely george blaine associate chief_counsel income_tax accounting
